DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 11 being substantively similar, Thurn discloses a system, comprising: a latching mechanism (80), wherein the latching mechanism comprises: a first latch configured to attach to a door of an unmanned aerial vehicle (UAV) (82); a second latch configured to attach to a portion of the UAV distal from the first latch (83); a string connected between the first latch and the second latch (71), wherein the string secures the door of the UAV shut (MPEP §2114); and at least two burn wires (84) in contact with a portion of the string between the first latch and the second latch (fig. 9C), wherein the burn wire is configured to melt the portion of the string in contact with the burn wire causing the connection between the first latch and the second latch to be broken (para. [0066), and wherein the door of the UAV is separated from a rest of the UAV when the connection between the first latch and the second latch is broken (MPEP §2114).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, at least two radio modules in communication with a ground control station; wherein each burn wire of the at least two burn wires is attached to a respective radio module of the at least two radio modules; wherein at least one of the at least two radio modules are configured to receive a burn signal from the ground control station, wherein current from a backup battery passes to a corresponding burn wire of the at least two burn wires based on receiving the burn signal, wherein the corresponding burn wire is attached to the radio module that is configured to receive the burn signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647